DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed September 3, 2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 1-11 and 13-16 are considered unpatentable for the reasons indicated below: 
Claims 1, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 20090212955 A1) in view of Almquist (US 7230530 B1) and further in view of Sanomer (US 20040246136 A1), 
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg, Almquist and Sanomer and further in view of Girouard (US 20160296157 Al),
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Sanomer (US 20040246136 A1), and 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg, Sanomer in view of Girouard.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 20090212955 A1) in view of Almquist (US 7230530 B1) and further in view of Sanomer (US 20040246136 A1).
Claim 1. Schoenberg teaches an alert system to prevent abandonment of a living being in a vehicle (Fig 3), the alert system comprising:
a pad (pad 201) removably disposed on at least a portion of an interior of the vehicle to monitor and store data related to the living being in response to the living being being disposed on the pad ([0035]; [0056] )
and further discloses the process of transmitting an alert after a predetermined period of time ([0067]) but does not specifically disclose
at least one master fob to receive the data related to the living being from the pad and to generate an alert in response to the master fob being moved a predetermined distance away from the pad and based on at least a portion of the received data indicating that that the living being is disposed on the pad.
However, Almquist teaches the process of at least one fob to receive the data related to the living being from the pad and to generate an alert in response to the master fob being moved a predetermined distance away from the pad and based on at least a portion of the received data indicating that that the living being is disposed on the pad (Col 4 lines 40-55 e.g. Referring to FIGS. 1, 3 and 5, a mechanism 30 is included for determining a location of the caregiver, which is critical such that the vehicle safety system 10 can effectively know whether the  
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use at least one fob to receive the data related to the living being from the pad and to generate an alert in response to the master fob being moved a predetermined distance away from the pad and based on at least a portion of the received data indicating that that the living being is disposed on the pad as taught by Almquist within the system of Schoenberg for the purpose of enhancing the system to provide a notification to a user when a living being has been left in the vehicle beyond a perimeter.
Schoenberg and Almquist disclose a pad in communication with a master fob but does not specifically disclose a pad including a randomly generated code stored thereon and at least one master fob including the randomly generated code store thereon, the at least one master fob to receive the data related to the living being from the pad in response to having the randomly generated code thereon
However, Sanomer teaches the use of random generated codes between a parent and child device and storage of randomly generated code thereon on each device ([0039]-[0040]). 


Claim 7. Schoenberg, Almquist and Sanomer teach the alert system of claim 1, further comprising: a small fob removably connected to the living being to receive the data related to the living being from the pad (Sanomer Col 5 lines 28-40 e.g. The care giver determining mechanism 30 further includes a wrist band 38A and a flexible cord 38Bthat has opposed end portions 39 tethered to the wrist band 38A and the child seat 11. Such a wrist band 38A is removably connectable, with no intervening elements, about a caregiver's wrist and operates independently from the pad 36 to remind the caregiver that a child is located in the car seat 11. This is especially useful and advantageous for those individuals who are deaf and cannot hear the noise emitted from the vehicle horn 14 or the sound emitting module 21. The care giver location determining mechanism 30 further includes a receiver41 in active wireless communication with the sound wave emitting module 21 when the care giver is located within the predetermined distance from the child location determining mechanism 20.).

Claim 8. Schoenberg, Almquist and Sanomer teach the alert system of claim 7, wherein the small fob transmits the data related to the living being to the at least one master fob (Almquist Col 5 lines 28-40 e.g. The care giver determining mechanism 30 further includes a wrist band 38A and a flexible cord 38B that has opposed end portions 39 tethered to the wrist band 38A and the child seat 11. Such ).

Claim 9. Schoenberg, Almquist and Sanomer teach the alert system of claim 1, further comprising: a computing device including an app executed thereon, the app monitoring the data related to the living being received from the pad (Schoenberg [0067] While not depicted in the FIGS, in the event that a predetermined number of alarms have sounded indicative that the child (101) may not have been moved (for example 300 seconds has elapsed since the initial alarm) and the parent may no longer be present, the control (231) may escalate the alarm. In an embodiment, this comprises activating a wireless transmitter that contacts a parent's cell phone or a device such as a Bluetooth.TM. Receiver provided with the system and which the parent is supposed to have with them at all times. The system (200) may then wait for a response. If the parent knows this to be a false alarm, they may indicate on their wireless device resetting or disarming the system (200).).

Claim 10. Schoenberg, Almquist and Sanomer teach the alert system of claim 9, wherein the app alerts a third party in response to at least one of the user's failure to return to the vehicle within a predetermined amount of time and the user's failure to assist the living being (Schoenberg [0067] While not depicted in the FIGS, in the event that a predetermined number of alarms have sounded indicative that the child (101) may not have been moved (for example 300 seconds has elapsed since the initial alarm) and the parent may no longer be present, the control (231) may escalate the alarm. In an embodiment, this comprises activating a wireless transmitter that contacts a parent's cell phone or a device such as a Bluetooth.TM. receiver provided with the system and which the parent is supposed to have with them at all times. The system (200) may then wait for a response. If the parent knows this to be a false alarm, they may indicate on their wireless device resetting or disarming the system (200). If the system (200) does not receive a response from the parent, the system (200) may escalate further
and possibly sound an external alarm on the vehicle trying to attract the attention of passers-by to get
them to break into the vehicle and rescue the child (101).).

Claim 11. Schoenberg, Almquist and Sanomer teach the alert system of claim 10, wherein assisting the living being is removing the living being from the vehicle (Schoenberg [0028] Generally the notification systems (200) and methods discussed herein include four major components which maybe arranged in a variety of ).

Claim 13. Schoenberg, Almquist and Sanomer teach the alert system of claim 1, wherein the data related to the living being is at least one of a weight of the living being, a temperature level of the living being, a movement of the living being, a heartbeat of the living being, and breathing of the living being ( Schoenberg [0035] As shown in FIG. 3, the detector (201) is designed to be placed in the seat (100) so as to detect the presence of the child (101). In the embodiment of FIG. 3, the detector (201) is a pressure sensor and therefore is placed under the padding of the seat where the child (101) will likely be reclined or sitting. In this way, the weight of the child (101) will activate the pressure sensor (201) to indicate that the child (101) is present in the seat (100).).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg, Almquist and Sanomer and further in view of Girouard (US 20160296157 Al).
Claim 2. Schoenberg and Almquist teach the alert system of claim 1 and further disclose the use of sensors determining the status and presence of the living being but does not specifically disclose a pulse oximeter to detect a level of oxygen saturation in blood of the living being.
However, Girouard teaches a pulse oximeter placed in a seat to detect ([0027]... For example, in some embodiments, risk stratification may include analysis of additional data such as may be added from one or more orientation, position, oxygen saturation, or pulse oximeter sensors...[00471... In ]).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a pulse oximeter to detect a level of oxygen saturation in blood of the living being as taught by Girouard within the system of Schoenberg, Almquist and Sanomer for the purpose of enhancing the system to detect the health condition of a living being within the vehicle.

Claim 3. Schoenberg, Almquist, Sanomer and Girouard teach the alert system of claim 2, but do not specifically disclose wherein the pulse oximeter monitors the level of oxygen saturation in the blood of the living being in response to the living being being disposed on the pad.  However, Girouard further teaches the pulse oximeter which can be placed at a plurality of places (([0027]... For example, in some embodiments, risk stratification may include analysis of additional data such as may be added from one or more orientation, position, oxygen saturation, or pulse oximeter sensors...[0047]... In other embodiments, one or more detection units 12 or other sensors maybe placed or built into a bed, a chair, an infant car seat, or other suitable clothing, furniture, equipment and accessories used by those susceptible to seizures... [). Since Girouard has the ability to detect the level of oxygen saturation in the blood of the living being in response to the living being, and Schoenberg and Almquist teaches the ability to detect the presence of a living being on a pad. Thus, one ordinarily skilled in the art at the time of filing the invention would have found it obvious to customize the pulse oximeter to be arranged within certain area on a pad in order effectively optimize the detection of the oxygen saturation level.
[0046] A variety of systems may be suitable for collecting large amounts of EMG and other patient-related data, organizing such data for system optimization, and for initiating an alarm in response to a suspected seizure. FIG. 1 illustrates an exemplary embodiment of such a system. In the embodiment of FIG. 1, a seizure detection system 10 may include a detection unit 12. The detection unit may be configured as a portable and wearable device disposed on or near (or even attached to) any suitable muscle or muscle groups that may be subject to motor manifestations during a seizure.).

Claim 5. Schoenberg, Almquist, Sanomer and Girouard teach the alert system of claim 2, wherein the pulse oximeter is disposed within at least a portion of the pad (Girouard [0047]... In other embodiments, one or more detection units 12 or other sensors may be placed or built into a bed, a chair, an infant car seat, or other suitable clothing, furniture, equipment and accessories used by those susceptible to seizures.).

Claim 6. Schoenberg, Almquist, Sanomer and Girouard teach the alert system of claim 2, wherein the pulse oximeter is a wearable device (Girouard [0047]... In other embodiments, one or more detection units 12 or other sensors may be placed or built into a bed, a chair, an infant car seat, or other ).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Sanomer (US 20040246136 A1).
Claim 14. Schoenberg teaches a pad to monitor data related to the living being in a vehicle (Fig. 1, element 201;[0043]), the pad comprising: at least one sensor disposed within at least a portion of the pad to detect information relating to the living being ([0043], determining occupancy based on sensing weight); and 
a communication unit to send the information related to the living being to an external device ([0067], a wireless Bluetooth transmitter that corresponds to the communication unit and contacts a cell phone that corresponds to the external device) such that the external device is alerted that the living being is disposed on the pad ([0028], indication of presence of unattended child) but does not disclose a randomly generated code at the pad and the external device. 
However, Sanomer teaches the use of random generated codes between a parent and child device and storage of randomly generated code thereon on each device ([0039]-[0040]). Therefore, it would have been obvious to one skilled in the art to use random codes as taught by Sanomer within the system of Schoenberg for the purpose of enhancing the privacy of communication between the pad and external device.

Claim 16. Schoenberg teaches the pad of claim 14, wherein the information relating to the living being is at least one of a weight of the living being, a temperature level of the living being, a ([0035] As shown in FIG. 3, the detector (201) is designed to be placed in the seat (100) so as to detect the presence of the child (101). In the embodiment of FIG. 3, the detector (201) is a pressure sensor and therefore is placed under the padding of the seat where the child (101) will likely be reclined or sitting. In this way, the weight of the child (101) will activate the pressure sensor (201) to indicate that the child (101) is present in the seat (100).).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg, Sanomer in view of Girouard.
Claim 15. Schoenberg teaches the pad of claim 14, and further disclose the use of sensors determining the status and presence of the living being but does not specifically disclose a pulse oximeter disposed within at least a portion of the pad to monitor a level of oxygen saturation in blood of the living being.
However, Girouard teaches a pulse oximeter placed in a seat to detect ([0027]... For example, in some embodiments, risk stratification may include analysis of additional data such as may be added from one or more orientation, position, oxygen saturation, or pulse oximeter sensors...[00471... In other embodiments, one or more detection units 12 or other sensors may be placed or built into a bed, a chair, an infant car seat, or other suitable clothing, furniture, equipment and accessories used by those susceptible to seizures... [0077] A change in heart rate or oxygen levels may be a particularly important consideration in determining the status of a patient.).


Response to Arguments
It is with deep regret that the Notice of Allowance is vacated. The Examiner has made a critical error in examination. Therefore, the Examiner repentantly apologizes for this error. 
It has been determined by the Office that at least one non patent literature reference, “Bluetooth Technology Protecting Your Privacy” should have been rejected for at least independent Claim 14. Upon further review, the Examiner has found a new prior art of Sanomer (US 20040246136 A1) which teaches the usage of randomly generated code between parent and child devices.
Therefore, for at least claim 1 is now rejected under USC 103 as being unpatentable over Schoenberg (US 20090212955 A1) in view of Almquist (US 7230530 B1) and further in view of Sanomer (US 20040246136 A1); and claim 14 as being unpatentable over Schoenberg (US 20090212955 A1) in view of Sanomer (US 20040246136 A1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689